Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, commenced this proceeding challenging a tier III disciplinary determination finding him guilty of damaging state property and ordering him to pay restitution. The Attorney General has advised this Court that the administrative determination has been reversed, all references thereto *1236have been expunged from petitioner’s institutional record and the mandatory surcharge, together with any moneys paid by petitioner toward the restitution imposed, have been refunded to him. Accordingly, inasmuch as petitioner has received all the relief to which he is entitled, this matter is dismissed as moot (see Matter of Arriaga v Smith, 55 AD3d 1115 [2008]).
Cardona, EJ., Spain, Kane, Kavanagh and Stein, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.